Citation Nr: 0947637	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-16 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL) for the purposes of receiving accrued 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1968 to July 
1971.  The Veteran died on April [redacted], 2005, and the appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision, issued in June 2007 
by the RO.  

During the course of her appeal, the appellant was afforded a 
Videoconference hearing before the undersigned Veterans Law 
Judge in October 2009.  A transcript of the hearing is of 
record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran is not shown to have been diagnosed with or 
to have claimed compensation benefits for CLL prior to his 
death on April [redacted], 2005.  

3.  In a February 2006 rating action, the RO granted service 
connection for the cause of the Veteran's death, effective on 
April [redacted], 2005.  


CONCLUSION OF LAW

The claim of service connection for CLL for the purposes of 
receiving retroactive benefits must be denied by operation of 
law.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.303, 3.307, 3.309, 3.151, 
3.155, 3.816 (2009); Nehmer v. Department of Veterans 
Affairs, C.A. No. CV-86-6160 (N.D. Cal. Apr. 28, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty 
to assist a claimant in the development of a claim.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, in letters dated in October 2005 and 
July 2006, the RO provided notice to the Appellant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the Appellant and the types of evidence that 
will be obtained by VA.  

In the July 2006 notice letter, the Appellant was notified of 
an April 2006 decision of the U.S. District Court for the 
Northern District of California in Nehmer v. Department of 
Veterans Affairs, No. C-86-6160 (TEH) which held that the 
provisions of the Nehmer class action suit applied to 
disability or death claims based on CLL, thus entitling those 
who met the eligibility requirements to claim retroactive 
benefits.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and VA treatment records.  

Also of record and considered in connection with the appeal 
is the appellant's testimony along with written statements 
submitted by the Appellant and her representative.  

As discussed, the appellant was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the appellant has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the appellant.  

Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

The specified diseases include CLL.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  

To establish a service connection for an injury, an appellant 
is required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the appellant cannot establish some of these 
elements, an appellant can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the appellant is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  


Analysis

The appellant contends that, before his death, the Veteran 
had a diagnosis of CLL that was related to his exposure to 
Agent Orange in the Republic of Vietnam during service.  

In her hearing testimony, the appellant stated that the 
Veteran was first treated for cancer in January 2005 and 
passed away in April 2005.  

By way of procedural background, the Board notes that a RO 
rating decision, dated in February 2006, granted the claim of 
dependency and indemnity compensation (DIC) based on service 
connection for cause of the Veteran's death.  

The grant was made on a presumptive basis, under 38 C.F.R. 
§ 3.307 and 3.309, as it was confirmed that the Veteran had 
the requisite service in Vietnam to establish Agent Orange 
exposure, his death certificate indicated his cause of death 
was metastatic cancer of unknown primary site, and a VA 
opinion statement, dated in January 2006, provided a 
determination that it was at least as likely as not that the 
source of the Veteran's tumor leading to his demise 
originated in his lungs.  

Based on this record, the Board finds that the claim of 
service connection for CLL for retroactive benefits purposes 
must be denied under the law.  Significantly, the competent 
medical evidence is negative for any diagnosis of CLL.  

In an April 2006 decision, the U.S. District Court for the 
Northern District of California in Nehmer v. Department of 
Veterans Affairs, No. C-86-6160 (TEH) held that the 
provisions of the Nehmer class action suit applied to 
disability or death claims based on CLL, thus entitling those 
who met the eligibility requirements to claim retroactive 
benefits.  

To be eligible, an appellant must show the following: (1) a 
diagnosis of CLL; (2) service on the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and (3) a claim that was filed or denied for 
disability or death benefits due to CLL between September 25, 
1985, and October 16, 2003.  

The appellant asserts that service connection for CLL should 
have presumptively been granted in accordance with the 
decision in Nehmer.  The Board concedes that the Veteran had 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
However, as noted, the competent evidence is entirely 
negative for any diagnosis of CLL.  

Moreover, the Veteran did not file a claim, informal or 
otherwise, of service connection for CLL prior to his demise.  

Therefore, the Veteran does not meet the requirements of a 
"Nehmer class member," and the Nehmer stipulations cannot 
apply to this claim.  38 C.F.R. § 3.816 (2009).  

Accordingly, because this claim is limited to statutory 
interpretation and must be denied as a matter of law, the 
Board declines to evaluate the merits of the appellant's 
contentions in this regard.  The law, not the evidence, 
controls the outcome of this claim.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The benefit-of-the-doubt rule does not apply because the law 
is dispositive and the critical facts are not in dispute.  38 
U.S.C.A. § 5107(b) (2009); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  


ORDER

The claim of service connection for CLL for the purpose of 
receiving retroactive benefits is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


